Citation Nr: 1739303	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this matter in January 2013.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) and in November 2012, the Veteran testified at a videoconference hearing before a different VLJ.  Transcripts of both hearings are of record.  The VLJ who conducted the first hearing in November 2012 is not currently available to participate in this matter. 

In July 2015, the Board granted the Veteran's claim for entitlement to an increased rating for major depressive disorder and anxiety disorder, rated as 20 percent disabling prior to February 7, 2013, to 50 percent disabling, and denied entitlement to an increased rating for major depressive disorder and anxiety disorder, rated as 50 percent disabling after February 7, 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The Board notes this case was subject to a December 9, 2016, Joint Motion for Remand of the Board's July 2015 denial of entitlement to an increased rating for major depressive disorder and anxiety disorder, rated as 50 percent disabling after February 7, 2013.  Following the Joint Motion for Remand, the Board remanded this matter in May 2017. 

The Board notes that the Veteran's TDIU claim was considered by the RO and granted in a June 2017 decision, effective December 20, 2007.  Therefore, that issue is considered granted in full and will not be considered by the Board in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's major depressive disorder and anxiety disorder has resulted in occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for major depressive disorder and anxiety disorder have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of entitlement to a disability rating in excess of 50 percent for major depressive disorder and anxiety disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), CAVC noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriate ness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The General Rating Formula for Mental Disorders, including Diagnostic Codes 9434 and 9413, which contemplate major depressive disorder and anxiety disorder, provides the ratings for psychiatric disabilities.

In order to obtain a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the next higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board finds that throughout the entire pendency of the appeal, the Veteran's service-connected psychiatric disorder has warranted a 70 percent rating.

For the period from December 20, 2007, when service connection became effective, the evidence indicated that the Veteran suffered from a moderate psychiatric disorder, manifested by occupational and social impairment, with deficiencies in most areas.  VA treatment records dated beginning in 2007 demonstrates a November 2007 GAF score of 55 and a December 2007 GAF score of 62.  In May 2007, a VA treatment record noted that the Veteran had a passive death wish.  In November 2007, his general behavior was considered to be overly deferential.  His though process was ruminative.  He was worried about his future and health risks.  His attention was very distractible.  His mood and affect were anxious.  His insight was limited and his judgment was fair.  The Veteran reported symptoms of poor sleep, and low mood and self-concept.  He felt hobbled by anxiety but was able to seek social interaction.  In March 2008, the Veteran reported significant financial concerns concerning credit card debt.  Mental status examination was essentially the same.  A GAF score of 55 was assigned.  In January 2009, a VA treatment record noted that the Veteran had passive death wishes, but also stated that there was no suicidal or homicidal ideation.  In a November 2009 VA treatment record, the Veteran stated "If I die, I die."  

At a May 2010 hearing related to his claim for service connection for a psychiatric disorder, the Veteran reported experiencing frequent panic attacks when he would feel the need to run to the bathroom.  The Veteran also stated that he did not care if he continued much longer.  

VA treatment records reflect that in July 2010, the Veteran reported that things were terrible.  He admitted to ongoing gambling and money problems.  Mental status examination was essentially normal but for a reactive affect.  His thought content was ruminative.  He was doing well on his psychiatric medication, which had recently been increased to the maximum allowable amount.  He still felt that there was room for improvement with his anxiety and depression, as he would get easily overwhelmed if his day did not follow his routine.  A GAF score of 55 was assigned for ongoing generalized anxiety disorder and major depressive disorder, recurrent, moderate.

On an October 2010 VA examination, he reported dysphoria and anhedonia.  He reported feelings of inadequacy, poor concentration, and feelings of hopelessness.  He had occasional passive wishes to be dead.  He had a lengthy history of worry which was difficult to control.  He retired in 1997 after working as an engineer for his career.  The Veteran reported regular interactions with his family and friends.  He would go to a local community center each day to shower, exercise and socialize.  He would also go to the race track near his house for socialization.  The Veteran would drink twelve to thirteen drinks per week.  He had no history of violence towards others.  Mental status examination showed that he was adequately groomed.  His thought content and process were normal.  He was oriented in all spheres.  There was no indication of memory impairment.  The severity of his symptoms was assessed to be moderate, chronic, and continuous.  A GAF score of 55 was assigned.

In August 2011, a VA treatment record noted passive suicidal ideation.  

On a February 2013 VA examination, the Veteran reported that his symptoms of anxiety had increased.  He felt stressed out and irritable.  He had sleep problems, panic attacks, nervousness, and excessive worry about his physical and mental health.  His anxiety and panic was sometimes so overwhelming that he would not be able to make it to the bathroom.  He endorsed symptoms of impaired abstract thinking, difficulty understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner determined that the Veteran's occupational and social impairment resulted in a disability contemplated by the 50 percent rating and found that the Veteran did not endorse symptoms contemplated by the higher 70 percent rating.  The Veteran was diagnosed with an anxiety disorder, and a GAF score of 50 was assigned.

At his May 2015 hearing before the Board, the Veteran stated that since 2007, he suffered from depression and anxiety.  

In a November 2016 VA treatment note, the Veteran described how he still got upset over a lot of things and continued to worry about increasing prices for long-term care.  He stated that he wanted to move into an assisted-living facility but had difficulty managing this on his own.  In an April 2017 VA treatment record, the Veteran described how after undergoing pacemaker surgery, he spent three weeks in rehabilitation in April 2017, where he felt very depressed.  He said that he did not know how much time he had left and "there he was going through all this rehab." 

On a May 2017 VA examination, the Veteran reported that getting old was his concern and that he was afraid of falling.  The examiner found that symptoms related to his generalized anxiety disorder were restlessness, excessive anxiety and worry, sleep disturbance, muscle tension and irritability.  Symptoms specific to his major depressive disorder included depressed mood, anhedonia, weight/appetite disturbance, psychomotor agitation or retardation, feelings of worthlessness or inappropriate/excessive guilt, and thoughts of death.  He said that he was more or less depressed.  He stated that his medication had not eliminated his panic attacks and that he still got depressed, but that they did help him sleep.  The examiner noted that he showed a depressed mood, anxiety, impaired judgment and disturbances of motivation and mood.  His memory impairment was within normal limits, he wet his pants all the time and required diapers, his relationship with friends were good, and he denied suicidal ideation.  The Veteran said that the rehabilitation for his pacemaker made him feel down.  He stated that he was trying to do everything he could before he died, had lost weight, and felt an almost constant feeling of worthlessness.  He explained that he realized death was coming closer and that he was depressed enough to think "what's the difference if I die."  He thought about death several times per week.  He felt excessive anxiety and found it impossible to stop worrying and had occasional irritability.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran's major depressive disorder and anxiety disorder more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  The VA treatment records and VA psychiatric examinations discussed above reveal that the Veteran's major depressive disorder and anxiety disorder has been manifested by near-continuous depression, irritability, impaired judgement, thoughts of death, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9434 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as school, family relations, judgment, thinking, and mood.  Moreover, the Veteran's GAF scores throughout the appeal period range from 50 to 62, indicative of moderate symptoms or moderate impairment in social, occupational or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for major depressive disorder and anxiety disorder is warranted. 

However, the Board further finds that, for the entire rating period on appeal, the Veteran's major depressive disorder and anxiety disorder does not more nearly approximate the criteria for a maximum 100 percent schedular rating for any period on appeal.  The Board finds that the Veteran's major depressive disorder and anxiety disorder symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows the Veteran having some friendships and enjoying activities such as going to the community center and the racetrack. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall major depressive disorder and anxiety disorder picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does experience disturbance of motivation and mood (depression) and impaired impulse control (with periods of irritability), but these symptoms are specifically contemplated in the 70 percent rating criteria.  The same is true with the Veteran's passing thoughts of death, which is a symptom contemplated under the 70 percent major depressive disorder and anxiety disorder disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as school, family relations, judgment, and mood.  

For these reasons, the Board finds that the evidence of record do not demonstrate total social and occupational impairment and do not more nearly approximate the symptoms contemplated under the 100 percent rating criteria.  In summary, the Board finds that a 70 percent rating for major depressive disorder and anxiety disorder, but no higher, is warranted for the entire initial rating period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 70 percent for major depressive disorder and anxiety disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


